5. Preparation of the Copenhagen Summit on climate change (vote)
Mr President, on the voting order between Amendments 43 and 54, my group sees that this voting order in this list is the wrong way round.
Adopting Amendment 43 should not make Amendment 54 fall, because in 54 there are also other issues which are not covered by 43.
If some of this makes another amendment fall, then 54 should be voted on first and then 43 after that.
This is not on the first vote but a vote on the second page. I just wanted to announce this so that you know when we come to that place in the vote.
Would a representative of the Committee like to say something about this? Perhaps Mr Leinen? Are you proposing a change to the voting order? I have to say we were not expecting this change. No such proposal has been made.
Chairman of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, yes, Mrs Hassi is right. We can follow the procedure that she has proposed.
(DE) Mr President, just now the interpreter asked for Article 20 and not for Article 22 which makes it difficult to do what you intend. Therefore, I hope that the interpreters now translate the Polish numbers correctly.
Maybe it was my fault. I am sorry.
(DE) Mr President, an official delegation is representing Parliament in Copenhagen. You will also be attending and, for the first time, we do not have to rent an office in the city. Instead, we will have an official presence in the EU pavilion. This is good and we are grateful. Therefore, Article 61 is not needed.
The Treaty of Lisbon ensures not only that Parliament will be listened to with regard to international treaties, but also that it has to agree to them. This is the beginning of a new era for us and, therefore, we are asking, in accordance with Article 60, to be admitted to the EU coordination meetings and not to be left standing outside the door. The Commission must treat us in the same way as it does the Council when it provides information about treaty negotiations and we are asking it to begin with the Kyoto agreement. This is our request to the Commission. Perhaps Mrs Reding would like to say something on this subject.
(Applause)
Mr President, I have taken the message on board and I will pass it on to the Commission President and the other commissioners.
Mr President, I would like to ask you very kindly to speed up a bit because, if we continue at this pace, we will end up voting in plenary at midnight.